Citation Nr: 0739616	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for bilateral hearing loss.

The veteran testified at an RO hearing in March 2005.  A 
transcript of the hearing is of record.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. §7107 
(a)(2)(C); 38 C.F.R. § 20.900(c)(2007).


FINDING OF FACT

Bilateral hearing loss was not manifested during active duty 
service, and a sensorineural hearing loss was not 
demonstrated within one year of separation; and a current 
hearing loss disability has not been etiologically related to 
service by competent medical evidence.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2003.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken and all available evidence 
has been obtained in this case.  The veteran identified VA 
treatment records which the RO obtained.  The veteran stated 
that he had received treatment at the Pensacola Air Base 
Hospital and the Ft. Baranca Medical Facility, in 1947.  
However, the National Personnel Records Center (NPRC) advised 
the RO that after an extensive and thorough search of their 
holdings was conducted, the identified records were not 
found.  The appellant was notified of such in the January 
2006 Statement of the Case (SOC).  He has not provided the 
records in question, nor identified any other additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

While the veteran has not been afforded a VA examination 
addressing his claim for service connection for bilateral 
hearing loss, the Board concludes that such an examination is 
not warranted because the record does not contain evidence of 
a bilateral hearing loss disability during service and does 
not reflect competent evidence showing a nexus between 
military service and the disability at issue.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2007).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  In a written 
statement dated in February 2003, sent with his formal 
application for VA compensation, the veteran alleged that 
during service a Master-at-Arms poured ice cold water into 
his left ear.  He also alleged that he developed a fungus in 
his right ear, which caused damage to his ear drum.  

Based upon a review of the cumulative evidence of record, the 
Board finds that service connection is not warranted for 
hearing loss, because there is no evidence of a hearing loss 
disability in service, or for many years thereafter; and 
there is no competent medical evidence which indicates that 
an etiological relationship exists between the veteran's 
current hearing loss disability and military service.  

In this regard, the Board observes that the service medical 
records are negative for any evidence of a hearing loss 
disability.  There is no record of treatment for an injury or 
disease affecting either ear.  The July 1948 separation 
examination showed hearing to be normal with both whispered 
and spoken voice test results of 15/15, bilaterally.  No 
diseases or defects were noted.  The veteran did indicate 
that he was treated at the Pensacola Air Base Hospital and 
the Ft. Baranca Medical Facility during 1947.  However, as 
previously noted, attempts by the RO to obtain these records 
have been unsuccessful.  The veteran has not provided these 
records either.  

In a written correspondence dated in November 2004, the VA 
medical center located in Bronx, New York indicated they had 
no records dated prior to March 2001.  The available post-
service VA outpatient treatment records date between March 
2001 and January 2006 and reflect treatment for a bilateral 
hearing loss disability and use of bilateral hearing aids.  
They do not, however, contain any competent medical opinions 
or evidence of an etiological relationship between the 
current hearing loss and military service.  

In a September 2004 written report, A. B. M., the veteran's 
treating audiologist, opined that the veteran's hearing loss 
was related to military service.  She expressly noted that 
her opinion was based solely on the veteran's subjectively 
reported history.  It has been held that "a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record."  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Thus, since A. B. M.,'s opinion was based 
on no more than the veteran's self-reported and not supported 
by the veteran's documented service history, her findings are 
not considered probative and have been afforded little weight 
by the Board in its analysis.

The Board has also considered the April 2004 lay statement of 
M. I., who wrote that he noticed the veteran's hearing 
difficulty more than a year after boot camp.  He also wrote 
that the veteran related a history of having ice water poured 
into his ear.  While M. I. is competent concerning matters 
susceptible to lay observation, such as noticing the 
veteran's hearing difficulty, he is not competent to render a 
medical diagnosis or an opinion concerning medical causation 
of the veteran's present hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Moreover, as discussed, the 
official service medical records do not reflect that the 
veteran ever complained of a hearing problem in service; nor 
is there any record of treatment for ice water being poured 
in his ear as alleged. 

Similarly, while the veteran has provided testimony of the 
events which he alleges occurred during service, including 
ice water being poured into his ear and being diagnosed with 
a fungus which affected his ear (and according to his 
testimony, his entire body, necessitating a medical discharge 
from service); there is no evidence of such events, nor 
evidence of medical treatment for such alleged events, in the 
available evidentiary record.

The veteran separated from service in July 1948 and the first 
clinical evidence of a hearing loss disability is shown in 
2002, some 54 years after discharge from service.  This 
manifestation is too remote in time to relate to service- 
absent competent (medical) evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  The veteran has not 
provided any competent medical evidence which establishes 
that either his current hearing loss was incurred in or is 
etiologically related to military service.  

Finally, since the veteran's hearing loss did not manifest to 
a compensable degree within one year of separation from 
active duty, the Board finds that it may not be presumed to 
have been incurred or aggravated during active duty military 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hearing loss 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


